                                         Case 3:19-cv-03770-WHO Document 134 Filed 04/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILLUMINA, INC., et al.,                         Case No. 19-cv-03770-WHO (TSH)
                                   8                   Plaintiffs,
                                                                                         DISCOVERY ORDER
                                   9             v.
                                                                                         Re: Dkt. No. 131
                                  10     BGI GENOMICS CO., LTD, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court takes Defendants up on their offer (see ECF No. 131 at n.4) and orders them to
                                  14   provide the Zhou emails for in camera inspection by 4 p.m. today. They shall email them to
                                  15   TSHpo@cand.uscourts.gov.
                                  16          IT IS SO ORDERED.
                                  17

                                  18   Dated: April 27, 2020
                                  19
                                                                                                 THOMAS S. HIXSON
                                  20                                                             United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
